Citation Nr: 1403018	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-21 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities to include as secondary to service-connected diabetes. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.  The Veteran had service in the Republic of Vietnam from October 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, Florida.

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to diabetes mellitus.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  The Veteran has been afforded a VA examination regarding the claimed disabilities.  Unfortunately, the Board finds the opinion is inadequate and new opinions are needed.

The Veteran has alleged that his bilateral peripheral neuropathy of the lower extremities is due to Agent Orange exposure or in the alternative, was aggravated by the service connected diabetes mellitus.  The Veteran had service in the Republic of Vietnam and as such, exposure to Agent Orange is conceded.  An opinion as to whether bilateral peripheral neuropathy of the lower extremities was caused by exposure to Agent Orange has not been obtained.  This opinion should be obtained.

Moreover, in regards to a relationship to diabetes mellitus, the June 2010 VA examiner opined that the Veteran's bilateral peripheral neuropathy of the lower extremities was not caused by diabetes mellitus as it was diagnosed only two months after his diabetes diagnosis and diabetic complications do not set in until five years after diagnosis.  The Board finds this opinion to be inadequate as to whether the Veteran's peripheral neuropathy was aggravated by his service-connected diabetes, and finds another VA opinion is necessary.  

The RO/AMC should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, including any updated VA treatment records since June 2010.

2.  The RO/AMC should return the claim file to the June 2010 VA examiner to obtain an addendum to the opinion provided as to the etiology of bilateral peripheral neuropathy of the lower extremities.  The examiner should be given access to the Veteran's Virtual VA file.  The examiner must state that a review of the paper and Virtual files was conducted.  The examiner must provide the following opinions:

(i)  Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current peripheral neuropathy is due to service to include exposure to Agent Orange?

(ii)  Is it at least as likely as not (i.e., 50 percent or more probable) that current peripheral neuropathy is chronically aggravated or worsened by his type II diabetes mellitus, beyond the natural progress of the disease, regardless of the date of onset of either disorder? 

If and only if the examiner believes that there is chronic aggravation or worsening of his peripheral neuropathy by his type II diabetes mellitus, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.  

In making the above determinations, the examiner must clearly explain the rationale for his opinion(s).  The examiner must discuss the Veteran's lay contentions, the particular facts of the Veteran's case, and must also identify what specific 'medical literature' she references, if any.

The examiner is reminded that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO/AMC must consider all of the evidence of record, including any records on the Virtual VA paperless claims processing system, and readjudicate the service connection claim for bilateral peripheral neuropathy disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


